Citation Nr: 1131559	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-39 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2005 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran filed a current claim for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran presented testimony by videoconference before the undersigned Veterans Law Judge in January 2009.  The transcript is of record.  The case was remanded by Board decision in March 2009.

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service.

2.  Tinnitus was first noted many years after discharge from service.

3.  Tinnitus is not attributable to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's DD-214 reflects that he served in the Army with a military occupational specialty (MOS) of field artillery crewman.  A service treatment clinical entry in January 1975 showed that he had normal hearing sensitivity bilaterally.  In September 1975, it was reported that he had been involved in range accident one hour before and that hearing was unremarkable.  The nature of the range accident was noted in the August 1976 discharge examination report as a cannon exploding next to him.  In the Report of Medical History, he denied ear trouble and hearing loss.  The ears were evaluated as normal.  

A claim of entitlement to service connection for tinnitus was received in August 2004.  The Veteran related that this was the direct result of continuous heavy noise exposure (explosion/gunfire) while on active duty.

Received in support of the claim was a VA outpatient clinical record dated in July 1997 indicating an audiology consultation for complaints that included periodic right ear tinnitus described as a ringing sensation.  The Veteran provided a history of noise exposure in service from artillery and using right-hand guns.  He also stated that a tire explosion had knocked him out.  

In January 2000, he complained of symptoms that included tinnitus in the right ear.  A provisional diagnosis of right ear tinnitus was noted.  History of an artillery shell explosion next to his unit was noted.  Following evaluation, a pertinent impression of tinnitus, right ear, was provided.  

A VA social work entry in November 2002 indicated that he had increased ringing in his ears, described as "loud pitches," which he attributed to a cannon shell blowing up near him and his cannon crew in service.  He reported intermittent ringing in his ears in July 2003.  Current problems were noted to include subjective tinnitus.  

On audiology consultation in July 2004, similar complaints and noise exposure history were reiterated.  The Veteran described tinnitus as almost constant in the right hear with loud humming in the left ear.  He stated that it was irritating and impaired concentration and ability to read and work quietly.  Other noise history included busses and some mechanic work.  

It was reported that tinnitus matching for the right ear was 8000 Hertz at 34-decibel hearing loss.  General coping skill strategies were discussed.  The Veteran was informed of some cognitive retraining and/or tinnitus retraining therapy strategies, as well as some specific alternative thought triggers for tinnitus.  

The Veteran was afforded a VA audiology evaluation in January 2005.  The examiner noted that the claims folder was reviewed.  He stated that he had had bilateral tinnitus since 1975 which he attributed to an explosion in the military.  He said that tinnitus was primarily in the right ear, and sometimes in the left.  It was described as an intermittent mild to moderate high-frequency ring that occurred around two times a week and lasted 20 to 30 minutes per episode.  He related that he was exposed to all types of artillery fire, as well as an explosion in 1975 when two artillery rounds went off near him.  He denied any other significant occupational or recreational noise exposure and other significant otologic history.  

Following physical examination, diagnostic and clinical tests, the examiner stated that there was no sign of the type of high-frequency sensorineural noise-induced hearing loss pattern that was accompanied by associated tinnitus.  It was noted that the Veteran reported intermittent tinnitus that occurred briefly a couple of times a week.  The examiner opined that the type of tinnitus from noise damage would likely be constant and intermittent, and would likely be accompanied by some evidence of cochlear damage/sensorineural hearing loss in the mid high frequencies.  It was therefore his clinical opinion that tinnitus was less likely than not related to acoustic trauma in service.  

The Veteran presented testimony on personal hearing in January 2009 to the effect that he had had ringing of the ear since right after military service.  He also stated that it began in the hospital while being treated for an artillery explosion.  

Received in April 2009 were documents pertaining to a work injury in December 1981.  In a statement from that date, the Veteran wrote that while bending over checking the pressure in a tire, the rim slipped off and the tire blew up causing his ears to ring and leaving him in a dazed condition.  A private clinic note of that date referred to injury from an explosion.  A medical report dated in June 1994 from D. P. Casola, D.O., reported that in 1981, a truck tire exploded causing him to be unconscious for 15-20 minutes.

Legal Analysis

The Veteran maintains that he developed ringing of the ears as the result of excessive noise exposure from guns and artillery in service, as well as a cannon exploding near him.  His DD 214 reflects an MOS of field artillery crewman and a cannon explosion is documented in his service treatment records.  In view of such, the Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  

Given these facts, exposure to hazardous levels of noise is found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).  Accordingly, in-service noise exposure is conceded.  

However, this does not in and of itself provide for a grant of service connection.  Rather, the evidence must demonstrate that current tinnitus is related to such service.  After reviewing the evidence in its entirety, the Board concludes that service connection for tinnitus is not warranted.

Despite an MOS in which it may be conceded that the Veteran had been exposed to noise, his service treatment records are not indicative of any complaint or reference to ringing of the ears.  Service treatment records do indicate that a cannon exploded in proximity to him in September 1975 while participating in range exercises.  However, when examined after the event, it was reported that hearing was unremarkable.  He specifically denied ear trouble on service discharge examination in 1976.  

Post service, there is no reference or indication of tinnitus until 1997 when he sought treatment for complaints that included ringing in the ears.  The Board points out, however, that the 1997 notation of tinnitus is more than 20 years after discharge from active duty.  There is nothing in that record at that time or in private clinical evidence dating from 1981 that suggests tinnitus deriving from service.  There is no post service medical evidence showing continuity of reported in-service tinnitus.  

In view of such, the Board finds that the silent service treatment records, the normal separation examination with his denial of ear problems, and the more than 20-year lapse between service and a report of tinnitus militate against a finding that his assertions of continuity of symptomatology are credible.  

The Board has carefully considered the appellant's lay statements and history in this regard.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the lay evidence in this case and finds that the Veteran is competent to report prior symptoms and state that he has had ringing of the ears since service. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Lay evidence must be considered when a veteran seeks disability benefits.  

In this case, despite post service records dating back to 1981, there is no evidence prior to 1997 which indicates that the Veteran had tinnitus of service onset.  In the context of the more than 20 years between service discharge and the report of tinnitus, the Board finds that the Veteran's statements alone do not provide a credible basis for a lay nexus to service.  

Additionally, the record clearly documents that he was involved in a tire explosion in 1981 and wrote a statement relating that lost consciousness and developed ringing of the ears after the incident.  In view of such, the Board finds that the Veteran has not been a reliable historian, and that his later statements of tinnitus of service onset are self-serving and inconsistent with the clinical and prior lay statement in the record.

More significantly, when the Veteran was examined for VA compensation purposes in January 2005, the description and constellation of his symptomatology, including ringing primarily in only one ear, hearing within normal limits in both ears, and the intermittent character of the ringing led the examiner to conclude that such symptoms were not characteristic of noise-induced tinnitus.  The audiologist opined that it was less likely that tinnitus was related to acoustic trauma in service.  The opinion is based upon clinical findings, a review of the record and consideration of the Veteran's statements.  This constitutes negative evidence.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, The Board places significant probative value on the medical opinion of the VA audiologist as a skilled clinical professional.  Thus, the Board attaches greater probative weight to the clinical findings and the medical opinion than to the Veteran's lay statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records.  Further, the Veteran submitted private treatment records.  

Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2009.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in January 2005.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran asserts that he has PTSD as the result of a cannon explosion in service that resulted in a serious casualty to another servicemember.  As reported previously, service treatment records document a range accident when a cannon exploded next to him.  A September 1975 in-service treatment record indicates that he was found in a "stuperous condition by medics."  Following treatment, a diagnosis of situational anxiety reaction was rendered.  His August 1976 separation examination also noted that he had experienced situational reaction during a field accident.  Based on the above, the Board has conceded that there was a stressor in service. 

However, there is not sufficient competent medical evidence of record to make a decision on the claim.  Specifically, a January 2005 VA examiner determined that there was no documented stressor, and he was unable to determine whether the Veteran had PTSD.  A cognitive disorder was diagnosed at that time.  Since a potential stressor was shown in service, this opinion has very little probative value.

Next, in April 2009 a VA clinical psychologist found that the Veteran did not meet the criteria for PTSD but that he did satisfy the criteria for anxiety disorder, not otherwise specified (NOS).  The examiner added that anxiety was the result of the traumatic gun-range explosion, and was related to the situational anxiety diagnosed following the explosion.  While this weighs in favor of the Veteran's claim, the examiner did not consider what effect, if any, post-service incidents had on the diagnosis.

In a June 2010 addendum, the examiner reported that he "would have to resort to mere speculation to opine whether the current diagnosis of anxiety disorder, NOS, was the same condition that was diagnosed while on active duty (situational anxiety disorder).  The examiner added that there had been post military stressors, most notably a 1994 motor vehicle accident that could have caused the anxiety disorder, NOS.  It was also noted that the Veteran did not seek mental health treatment for over 20 years after his discharge in 1976.  The rationale given for the opinion was that it was based on review of VA records and the claims folder.

The Board observes that the VA psychology examiner indicated on both occasions that his opinions were based on review of the claims folder.  However, his more definitive conclusions in 2009 stand in stark contrast to the statements advanced in 2011 that are speculative and do not provide any substantial opinion.  The Board notes that the second opinion followed potentially leading statements made by the RO to the examiner.  

In Austin v. Brown, 6 Vet App. 547, 552 (1994), the Court cautioned that leading statements indicated that "there was no process at work to ensure impartiality, and creates the impression that [VA] was not securing evidence to determine the correct outcome, but rather to support a predetermined outcome.  VA must pose a hypothetical question to a clinical expert that "may not suggest an answer or limit the field of inquiry of the expert" and reliance on an opinion which is constrained by the scope of inquiry is improper because such constraints limit the examiner's investigation and taint the results.  

Therefore, the Board finds that the April 2009 and June 2010 examination reports are inadequate for adjudication purposes.  The Board thus finds that another VA examination is required, to be conducted by a VA psychiatrist, for a definitive assessment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Gainesville for the period from June 2010 to the present.

2.  Schedule the Veteran for an examination by a psychiatrist, preferably one who has not seen him previously, to determine the current diagnoses and probable etiology of any psychiatric disorder found.

The claims folder should be made available to the examiner.  A comprehensive clinical history should be obtained.  All indicated tests and studies, including psychological testing, should be performed, and clinical findings should be reported in detail and correlated to specific diagnoses.  

The examiner should be advised that the Veteran's stressor of a firing range explosion in service is conceded.  If a PTSD diagnosis is appropriate and conforms to DSM-IV, the examiner is asked to state whether it is at least as likely as not related to the verified in-service stressor, or is more likely of post service onset and unrelated to service.

In the event that PTSD is not found, the examiner should determine whether the Veteran's current psychiatric disorder is related to symptoms diagnosed as "situational anxiety reaction" in service, or is otherwise of service onset.  The opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


